                           UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

In re:                                                         Case No. 17-14920 aih
                                                               Adversary Proceeding: 18-01124 aih

RICHARD MCKAY OSBORNE, JR.                                     Chapter 7

                 Debtor                                        Judge Arthur I. Harris

     NOTICE OF MOTION TO WITHDRAW AS COUNSEL FOR RICHARD M. and
                          TRICIA A. OSBORNE

         Heather Mosemna, Movant herein, has Filed Motion To Withdraw As Counsel For

Richard M. And Tricia A. Osborne with the Court.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one, in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

         If you do not want the Court to grant Movant’s Motion To Withdraw As Counsel For

Richard M. And Tricia A. Osborne or if you want the Court to consider your views on Movant’s

Motion, then on or before September 3, 2019, you or your attorney must:

         1.   File a written response, explaining your position, at

                 U.S. Bankruptcy Court
                 H.M. Metzenbaum U.S. Court House
                 201 Superior Avenue
                 Cleveland, OH 44114-1235

         If you mail your response to the Court for filing, you must mail it early enough so that the

Court will receive it on or before the date stated above.

         2.   Mail a copy to:

              Heather L. Moseman, Esq.
              MOSEMAN LAW OFFICE, LLC
              8500 Station Street, Suite 210
              Mentor, OH 44060




18-01124-aih        Doc 22      FILED 08/20/19      ENTERED 08/20/19 11:30:00           Page 1 of 2
           U.S. Trustee’s Office
           201 Superior Avenue
           Cleveland, OH 44114

        A hearing is scheduled on the Motion To Withdraw As Counsel For Richard M. And

Tricia A. Osborne on September 10, 2019 at 10:00 AM in the Metzenbaum Federal Court House

at 201 Superior Avenue, Cleveland, Ohio in court room 1A.

                                             Respectfully submitted,


                                              /s/ Heather L. Moseman
                                             Heather L. Moseman, Esq. #0076457
                                             Attorney for Debtors
                                             MOSEMAN LAW OFFICE, LLC
                                             8500 Station Street, Suite 210
                                             Mentor, OH 44060
                                             440-255-0832

                                   CERTIFICATE OF SERVICE
                                 CERTIFICATE OF SERVICE

     I certify that on August 20, 2019 a true and correct copy of the NOTICE OF MOTION
TO WITHDRAW AS COUNSEL FOR RICHARD M. OSBORNE, JR and TRICIA A.
OSBORNE was served:

Via the court's Electronic Case filing System on these entities and individuals who are listed on
the court's Electronic Mail Notice List:

       Scott R. Bellhorn, Office of US Trustee via ECF filing

       David Simon, chapter 7 Trustee via ECF filing.

And by regular U.S. Mail, postage prepaid, on:

            Richard M. and Tricia A Osborne, Jr. at 9050 Jackson Street, Mentor, OH 44060




18-01124-aih      Doc 22     FILED 08/20/19      ENTERED 08/20/19 11:30:00           Page 2 of 2
